DETAILED ACTION
This Non Final Office Action is in response to Application filed on 07/25/2019.
Claims 1-9 and 11-20 filed on 07/25/2019 are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 07/25/2019 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/25/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly an initialed and dated copy of Applicant's IDS form 1449 filed 07/25/2019 are attached to the instant Office action.


Claim Objections
Claims 8-9 and 18 are objected to because of the following informalities: 

Claims 8 and 18 recite “verifying integrity for the case”, emphasis in bold. Examiner recommends replacing “the case” with “a case”.

Claim 9 recites  “A computer program product for a device comprising a non-transitory computer-readable medium storing a computer program comprising computer program code, which, when run on-at processing circuitry of the device causes the device to perform the method according to claim 1.”, emphasis in bold. It is not clear whether claim 9 is an independent or dependent claim. If the applicant intended for claim 9 to be an independent claim, the examiner recommends replacing “according to claim 1” with all the limitations recited in claim 1. For examination purpose, claim 9 is interpreted as independent claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural Such claim limitation(s) are: “the device…configured to…”, in claims 11-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Structures and functions of the aforementioned limitations are disclosed in the following Figures and paragraphs of the specification:
Figure 5 and [0087-0096] recite the device comprising physical structure where the device performs the claimed functions/operations/steps.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 9, 11, 15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benoit et. al. (US 20160364583 A1) IDS, hereinafter Benoit.

Regarding claim 1. (Currently Amended) Benoit teaches A method(Benoit Figure 1, Abstract, [0002] “method for protecting data in a memory”, [0022] and Figure 1 illustrates computing device 100), the metho
inputting(Benoit Figure 3 (305-310), [0035] “The challenge value can be provided to a physically unclonable function (PUF) module to obtain a response value (stage 310).”);
obtaining(Benoit Figure 3 (305-310), [0035] “The challenge value can be provided to a physically unclonable function (PUF) module to obtain a response value (stage 310).”); and 
protecting(Benoit Figure 3 (315), [0036] “The data associated with the store request can be encrypted using the response values as an encryption key to generate the encrypted data (stage 315).”).  

Regarding claim 5. (Currently Amended) Benoit teaches The methodlaim 1, wherein the protectingcombining the data with the response from the PUF(Benoit [0024] “The MED 110 can encrypt the data 160 and output encrypted data 165, which can be stored in the memory 130 by sending the encrypted data 165 and the challenge value 145 associated with the encrypted data 165 across the data bus 135 to the memory 130. The encrypted data and the challenge value 145 associated with the encrypted data 165 can be stored at a memory location 170 in the memory 130.”, where the MED110 in Figure 1 (110) illustrates Ei=ENC(Ri,Di), which combines the response from the PUF Ri with the Data Di resulting into an encrypted data, i.e. cipher text, which is stored in memory 130, as further illustrated in the encryption step in Figure 3 (315)).

Regarding claim 15, claim 15 includes similar limitation to claim 5, therefore, the rationale and motivation applied to claim 5 is also applied to claim 15.

Regarding claim 6. (Currently Amended) Benoit teaches The methodclaim 1, comprising inputting to the PUF(Benoit Figure 8 discloses recovering the PUF response in response to inputting the corresponding challenge to the PUF, then using/combining the response with the encrypted data/cipher text in order to perform the decryption of the encrypted data, detailed method of performing decryption using by combining the encrypted data with the response using exclusive OR operation is illustrated in Figure 10).  

Regarding claim 16, claim 16 includes similar limitation to claim 6, therefore, the rationale and motivation applied to claim 6 is also applied to claim 16.

Regarding claim 20, claim 20 includes similar limitation to claim 6, therefore, the rationale and motivation applied to claim 6 is also applied to claim 20.

Regarding claim 9. (Currently Amended) Benoit teaches A computer programproduct for a devicecomprising a non-transitory computer-readable medium storing a claim 1 (Benoit discloses in [0008] “…non-transitory, computer-readable medium according to the disclosure has stored thereon computer-readable instructions for protecting data in a memory. The instructions are configured to cause a computer to obtain a challenge value, provide the challenge value to a physically unclonable function module to obtain a response value, encrypt data associated with a store request using the response value as an encryption key to generate encrypted data”. 
which, when run onclaim 1 (All rationales described in claim 1 to perform the method for protecting data is applied to claim 9). 
Regarding claim 11, Benoit teaches A device(Benoit [0022] “FIG. 1 is a block diagram of a computing device 100  that can be used to implement the techniques disclosed herein. The computing device can be used to implement, at least in part, the processes illustrated in FIG. 2-10”. 
All rationales described in claim 1 to perform the operation for protecting data is applied to claim 11).

Regarding claim 19. (Currently Amended) Benoit teaches A method(Benoit [0002] “method for protecting data in a memory”, [0022] “FIG. 1 is a block diagram of a computing device 100 (i.e. encryption unit) that can be used to implement the techniques disclosed herein. The computing device can be used to implement, at least in part, the processes illustrated in FIG. 2-10”), the encryption unit(Benoit Figure 1 (115)),(All rationales described in claim 1 to perform the operation for protecting data is applied to claim 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit in view of Devadas (WO2010060005A2), hereinafter Devadas.

Regarding claim 2. (Currently Amended) Benoit-Devadas teaches The method
Benoit does not disclose the remaining limitations.
Devadas discloses before the inputting(Devadas discloses [0014] “expansion circuitry configured to generate an inner challenge based on a first challenge in the series of challenges”, [0040-0041] further discloses expanding and producing 64 bit challenges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benoit to incorporate the teaching of Devadas to utilize the above feature, with the motivation of ensuring the same challenge out of the expansion logic, as recognized by (Devadas [0041]).

Regarding claim 12, claim 12 includes similar limitation to claim 2, therefore, the rationale and motivation applied to claim 2 is also applied to claim 12.
 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Devadas in view of Lu (US 20150278505 A1), hereinafter Lu.

Regarding claim 3. (Currently Amended) Benoit-Devadas teaches The method
Devadas discloses the concept of seed, rationale and motivation described in claim 2 is applied.

Lu discloses wherein the obtaining  for the seed providing N responses, the method  (Lu, [0042-0044], [0042] “Typically, during registration, each challenge is sent to the PUF a plurality of times, preferably a selected number of times that is statistically likely to produce all of the different responses, and the respective response is recorded.”, [0044]  “The responses received from the PUF are used to determine a response that is representative of the received responses, e.g. a majority response. In this example, each response (y') received from the PUF is used to update a majority response indicator (maj_y') such that maj_y' comprises the response received most frequently from the PUF. Selecting a majority response may be performed in any convenient manner.”, where the corrected, fault-free response is the response based on the “majority response”, 
Examiner notes that N is not clearly specified and may be interpreted as 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benoit-Devadas to incorporate the teaching of Lu to utilize the above feature, with the motivation of ensuring authentic PUF, as recognized by (Lu [0044]).

Regarding claim 13, claim 13 includes similar limitation to claim 3, therefore, the rationale and motivation applied to claim 3 is also applied to claim 13.
  
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Devadas, in view of Trimberger (US 9225512 B1), hereinafter Trimberger.

Regarding claim 4. (Currently Amended) Benoit-Devadas teaches The method
Benoit discloses in [0020] the repeating of inputting different challenges such that portions of the data are encrypted with different responses that correspond to the different challenges, where the data portions are stored in memory. Devadas disclose the concept of seed and expansion. However, Benoit-Devadas does not explicitly disclose the remaining limitations.
Trimberger from analogues field of invention teaches comprising repeating the inputting(Trimberger discloses encrypting payload data with different inputted challenges, Col. 3 line 33-36 “…the input data set 109 includes multiple encrypted data pairs, and each encrypted data pair includes encrypted payload data 111 and a corresponding encrypted correctness indicator 113.”, where the payload data is encrypted with one of the PUF values, Col. 4 line 50-52 “…each encrypted data pair is produced by encrypting the payload data and a correctness indicator using one of the PUF values as the encryption key.”, Col. 5 line 61-67, Figure 3 (318) illustrates generating another different/Nth PUF values/response from a different/Nth challenge such that the payload is decrypted and verified via the correctness indicator, where inputting can be applied to one-PUF implementations, where the challenge includes environments parameters, or  multi-PUF implementation, where the multiple PUFs are construed to be a circuit comprising multiple PUFs 106 in Figure 1, Examiner notes that N is not clearly specified and may be interpreted as 2), and 
wherein the obtaining(Trimberger Col. 33 line 65-67, Col. 4 line 1-3 “In response to the decrypted correctness indicator not matching the expected correctness indicator, the control circuit may either initiate another decryption of the same encrypted data pair with a different PUF value”, where the N encrypted payloads, corresponding to the N challenges/responses are stored in memory as disclosed in Col. 5 line 20-25 “Limiting the number of PUF values used to encrypt session key pairs reduces the amount of storage required. However, fewer encrypted data pairs increases the chances that decryption will fail.” And as further illustrated in Figure 1 (109)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benoit to incorporate the teaching of Trimberger to utilize the above feature, with the motivation of ensuing correct decryption or failure, as recognized by (Trimberger, Col. 2 line 48-55, Figure 3).

Regarding claim 14, claim 14 includes similar limitation to claim 4, therefore, the rationale and motivation applied to claim 4 is also applied to claim 14.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit, in view of Bares et.al. (WO2012154409A2), hereinafter Bares.

Regarding claim 7. (Currently Amended) The methodclaim 1, comprising integrity protecting the data by: 
Benoit discloses in e.g. [0020] partitioning the data into blocks/portions where the data portions use the PUF module in succession in order to generate different response to encrypt the data portions, where the data portions combined to represent the data, however, Benoit does not explicitly disclose the concept that the data are used as challenge, where they are used in succession to a one PUF module to generate encrypted data portions. Emphasis in italic,
Bares discloses inputting the data to the PUF(Bares Figure 2 the message 102 is inputted into the PUF 214, [0033] “the one-way function 218 generates a challenge, C 214 by hashing a concatenated block consisting of the nonce N 104, message M 102, and the direction of the transmission D 220 as follows: C = OWF(N UM U D)”, “The challenge 214 is provided to the challenge input of a hardware PUF (PUFRW) 212.”);
obtaining from the PUF partition in succession[[,]], and combining the sequence of responses to data block partitions into a first integrity protection tag (Bares Figure 2 discloses obtaining a response of the message out of the PUF 212, combining the response as signature S (106) and identified by an identifier as first integrity protection tag, [0037] “The sender-side signature 106 and the message 102 are output to the receiver 300 along with a sender ID 108 which provides an identification of the hardware PUF 212 to the receiver 300.”, [0036] “PUFs generate only one response bit per challenge word, thus signatures are formed as strings of response bits that are produced by presenting a deterministic challenge sequences seeded by the challenge value C 214 to the PUF.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benoit to incorporate the teaching of Bares to utilize the above feature, with the motivation of determining whether or not the received message is authentic, as recognized by (Bares [0045]).

Regarding claim 17, claim 17 includes similar limitation to claim 7, therefore, the rationale and motivation applied to claim 7 is also applied to claim 17.

Regarding claim 8. (Currently Amended) The method
Benoit discloses in e.g. [0020] partitioning the data into blocks/portions where the data portions use the PUF module in succession in order to generate different response to encrypt the data portions, where the data portions combined to represent the data, however, Benoit does not explicitly disclose the concept that the data are used as challenge, where they are used in succession to a one PUF module to generate encrypted data portions. Emphasis in italic,
Bares discloses inputting the protected data to the PUF block partitions and obtaining from the PUFa response to each data block partition in succession (Bares discloses in Figure 3 the message/data received at the receiver end 300, i.e. protected data since its validated by the receiver before accepting the data, where the data is fed in to the PUF 312, [0040] “…the one-way function 318 generates a challenge, C 314 by hashing a concatenated block consisting of the nonce 104, message 102, and the direction of transmission 320 as follows: C = OWF(N UM U D)”), and 
combining the sequence of responses to the data block partitions into a second integrity protection tag[[,]] and verifying integrity for the case that the second integrity protection tag is equal to the first integrity protection tag (Bares, where the response is obtained and identified by the identifier 108 at the receiver side as a second integrity protection tag, where the both signatures, i.e. first and second integrity protection tags are compared and determined if they are equal or within a threshold value of each other, accordingly, the integrity is verified as disclosed in [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benoit to incorporate the teaching of Bares to utilize the above feature, with the motivation of determining whether or not the received message is authentic, as recognized by (Bares [0045]).

Regarding claim 18, claim 18 includes similar limitation to claim 8, therefore, the rationale and motivation applied to claim 8 is also applied to claim 18.

Claim 10. (Cancelled).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bell (US 20130142329 A1) discloses utilizing physically unclonable functions to derive device specific keying material for protection of information.
Lu (US 20180152306 A1) discloses secure communication between server device and clients utilizing strong physical unclonable functions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497